Title: From Alexander Hamilton to Robert R. Livingston, 28 June 1777
From: Hamilton, Alexander
To: Livingston, Robert R.


Head Quarters Campat Middle Brook [New Jersey] June 28 1777
Dear Sir.
Yours of the 25th came to hand last night. Since my last addressed to Mr. Morris, the enemy have been trying a second experiment to tempt us to an engagement, on equal terms of ground. Under the supposition of their intending to evacuate the Jerseys immediately, in order to keep up the idea of a persuit, and to be in a posture to take advantage of any critical moment that might present itself to give them a blow, the chief part of our army, after their retreat from Brunswick, was marched down to Quibble town, and parties detached thence further towards the enemy. Finding this disposition take place and expecting that elated by what had passed, we might be willing to venture upon a general engagement, which is Howe’s only hope, he came out with his whole army from Amboy early on thursday morning and made a forced march towards our left, with design, if possible, to cut off some of our detachments, particularly one under Lord Stirling; and propably, if we were not expeditious in regaining the heights, to get there before us, by rapidly entering the passes on our left. Lord Stirlings party was near being surrounded; but after a smart skirmish with the enemy’s main body, made their retreat good to Westfield, and ascended the pass of the mountains back of the Scotch plains. The other parties after skirmishing on their flanks came off to join the main body and take possession of the heights. The enemy continued their march towards our left as far as Westfield, and there halted. In the mean time, it was judged prudent to return with the army to the mountains, lest it should be their intention to get into them and force us to fight them on their own terms. They remained at Westfield ’till the next day, and perceiving their views disappointed have again returned to Amboy, plundering and burning as usual. We had parties hanging about them in their return; but they were so much on their guard no favourable opportunity could be found of giving them any material annoyance. Their loss we cannot ascertain; and our own, in men, is inconsiderable, though we have as yet received no returns of the missing. I have no doubt they have lost more men than we, but unfortunately, I won’t say from what cause, they got three field pieces from us, which will give them room for vapouring, and embellish their excursion, in the eyes of those, who make every trifle a matter of importance. It is not unlikely they will soon be out of the Jersies; but where they will go to next is mere matter of conjecture, for as you observe, their conduct is so eccentric, as to leave no certain grounds on which to form a judgment of their intentions.
I know the comments that some people will make on our Fabian conduct. It will be imputed either to cowardice or to weakness: But the more discerning, I trust, will not find it difficult to conceive that it proceeds from the truest policy, and is an argument neither of the one nor the other. The liberties of America are an infinite stake. We should not play a desperate game for it or put it upon the issue of a single cast of the die. The loss of one general engagement may effectually ruin us, and it would certainly be folly to hazard it, unless our resources for keeping up an army were at an end, and some decisive blow was absolutely necessary; or unless our strength was so great as to give certainty of success. Neither is the case. America can in all probability maintain its army for years, and our numbers though such as would give a reasonable hope of success are not such as should make us intirely sanguine. A third consideration did it exist might make it expedient to risk such an event—the prospect of very great reinforcements to the enemy; but every appearance contradicts this, and affords all reason to believe, they will get very inconsiderable accessions of strength this campaign. All the European maritime powers are interested for the difeat of the British arms in America, and will never assist them. A small part of Germany is disposed to make a market of its troops, and even this seems not over-fond of being drained any further. Many springs may be put in motion even to put a stop to this. The King of Prussia may perhaps without much difficulty be engaged to espouse views unfriendly to the Court of Britain, and a nod of his would be sufficient to prevent all future German succours. He as well as most other powers of Europe feels the necessity of Commerce and a large maritime force to be generally respectable. His situation, ’till lately, has been unfavourable to this; but the reduction of Poland and the acquisition of Dantzig in the Baltic, have put it very much in his power to persue commercial schemes; and may tempt him to be propitious to American independence. Russian assistance is still infinitely more precarious; for besides that it cannot be the true interest of that ambitious empire to put its troops to sale, it is, at present, embroiled with the turks and will want all its men to employ in its own wars. England herself, from the nature of her polity can furnish few soldiers and even these few can ill be spared to come to America in the present hostile appearance of affairs in Europe. On whatever side it is considered, no great reinforcements are to be expected to the British army in America. It is therefore Howe’s business to make the most of his present strength, and as he is not numerous enough to conquer and garrison as he goes, his only hope lies in fighting us and giving a general defeat at one blow.
On our part, we are continually strengthening our political springs in Europe, and may every day look for more effectual aids than we have yet received. Our own army is continually growing stronger in men arms and discipline. We shall soon have an important addition of Artillery, now in its way to join us. We can maintain our present numbers good at least by inlistments, while the enemy must dwindle away; and at the end of the summer the disparity between us will be infinitely great, and facilitate any exertions that may be made to settle the business with them. Their affairs will be growing worse—our’s better;—so that delay will ruin them. It will serve to perplex and fret them, and precipitate them into measures, that we can turn to good account. Our business then is to avoid a General engagement and waste the enemy away by constantly goading their sides, in a desultory teazing way.
In the mean time it is painful to leave a part of the inhabitants a prey to their depredations; and it is wounding to the feelings of a soldier, to see an enemy parading before him and daring him to a fight which he is obliged to decline. But a part must be sacrificed to the whole, and passion must give way to reason. You will be sensible, that it will not be adviseable to publish the sentiments contained in this letter as coming from me, because this will make the enemy more fully acquainted with our views; but it might not be amiss to have them circulated, as those which ought to govern the conduct of the army, in order to prepare the minds of the people for what may happen and take off the disagreeable impressions our caution may make.
I am Dr. Sir   Your most Obed servant
A Hamilton
